Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1326

                             HILL ANTOINE,

                        Plaintiff, Appellant,

                                     v.

                              MELLON BANK,

                        Defendant, Appellee.




          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]



                                  Before

                       Boudin, Chief Judge,
                Lynch and Lipez, Circuit Judges.




     Hill Antoine on brief pro se.



                          September 16, 2005
           Per Curiam.     After preliminarily screening this in forma

pauperis     complaint,    the   district   court   ordered   the   pro   se

appellant, Hill Antoine, to file a more definite statement showing

the existence of federal subject matter jurisdiction.               Antoine

responded, and the district court dismissed the suit, finding that

"no ground for the exercise of federal jurisdiction" had been

suggested.    We affirm.

           On appeal, Antoine contends that he is bringing his suit

under Title VII and state law, and he provides numerous factual

details about his claim.         He did not present these facts to the

district court, although he knew that the court was contemplating

dismissing his suit.      He does not explain why he failed to take the

opportunity the court gave him to present facts bearing on its

subject matter jurisdiction.        Under the circumstances, affirmance

is appropriate.    Malave v. Carney Hospital, 120 F.3d 217, 222 (1st

Cir. 1999) (stating that it is a "bedrock principle" of appellate

practice that matters not raised in the district court cannot be

raised on appeal).

           Affirmed.




                                     -2-